Montgomery App. No. 21593, 2007-Ohio-673. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 6 of the court of appeals’ Decision and Entry filed April 11, 2007:
“Under R.C. 3937.18(K)(3)(2000), is a political subdivision ‘self-insured within the meaning of the financial responsibility law’ of Ohio if the political subdivision has not qualified as a self-insurer under R.C. Chapter 4509?”
Pfeifer, O’Donnell and Lanzinger, JJ., dissent.
The conflict case is Safe Auto Ins. Co. v. Corson, 155 Ohio App.3d 736, 2004-Ohio-249.
Sua sponte, cause consolidated with 2007-0549, Rogers u Dayton, Montgomery App. No. 21593, 2007-Ohio-673.